
	
		III
		110th CONGRESS
		2d Session
		S. RES. 618
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2008
			Mr. Lugar (for himself,
			 Mr. Biden, Mr.
			 Coleman, Mr. Hagel,
			 Mr. Barrasso, Mr. Isakson, Mr.
			 Sununu, Mr. DeMint,
			 Mr. Feingold, Mr. Cardin, Mr. Nelson of
			 Florida, and Mr. Durbin)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			July 29 (legislative
			 day, July 28), 2008
			Reported by Mr. Biden,
			 without amendment
		
		
			August 1, 2008
			Considered and agreed to
		
		RESOLUTION
		Recognizing the tenth anniversary of the
		  bombings of the United States embassies in Nairobi, Kenya and Dar es Salaam,
		  Tanzania, and memorializing the citizens of the United States, Kenya, and
		  Tanzania whose lives were claimed as a result of the al Qaeda led terrorist
		  attacks. 
	
	
		Whereas on August 7, 1998, the al Qaeda terrorist group,
			 led by Osama bin Laden, organized nearly simultaneous vehicular bombing attacks
			 on the United States embassies in Nairobi and Dar es Salaam;
		Whereas approximately 4,000 people were injured in the
			 Nairobi bombing, including 14 United States citizens, 13 Foreign Service
			 Nationals, and 2 contractors;
		Whereas 213 people were killed in the bombing in Nairobi,
			 including victims who were employees of the United States Government, or were
			 family members of employees of the United States Government, namely—
			(1)the following
			 United States citizens: Nathan Aliganga, Julian Bartley, Sr., Julian Bartley,
			 Jr., Jean Dalizu, Molly Hardy, Kenneth Hobson, Prabhi Kavaler, Arlene Kirk, Dr.
			 Mary Louise Martin, Michelle O'Connor, Sherry Olds, and Uttamlal (Tom)
			 Shah;
			(2)the following
			 Foreign Service Nationals: Chrispin W. Bonyo, Lawrence A. Gitau, Hindu O. Idi,
			 Tony Irungu, Geoffrey Kalio, G. Joel Kamau, Lucy N. Karigi, Francis M. Kibe,
			 Joe Kiongo, Dominic Kithuva, Peter K. Macharia, Francis W. Maina, Cecelia
			 Mamboleo, Lydia M. Mayaka, Francis Mbugua Ndungu, Kimeu N. Nganga, Francis
			 Mbogo Njunge, Vincent Nyoike, Francis Olewe Ochilo, Maurice Okach, Edwin A.O.
			 Omori, Lucy G. Onono, Evans K. Onsongo, Eric Onyango, Sellah Caroline Opati,
			 Rachel M. Pussy, Farhat M. Sheikh, Phaedra Vrontamitis, Adams T. Wamai,
			 Frederick M. Yafes; and
			(3)the following
			 contractors: Moses Namayi and Josiah Odero Owuor;
			Whereas 85 people were injured in the Dar es Salaam
			 bombing, including 2 United States citizens and 5 Foreign Service
			 Nationals;
		Whereas 1 Foreign Service National working at the Dar es
			 Salaam embassy, Saidi Rogarth, is still listed by the Department of State as
			 missing;
		Whereas 11 people were killed in the Dar es Salaam
			 bombing, including—
			(1)Yusuf Ndange, a
			 Foreign Service National; and
			(2)the following
			 contractors: Abdulrahaman Abdalla, Paul E. Elisha, Abdalla Mnyola, Abbas
			 William Mwilla, Bakari Nyumbu, Mtendeje Rajabu, Ramadhani Mahundi, and Dotto
			 Ramadhani;
			Whereas damage to both buildings was extensive, rendering
			 the facilities unusable;
		Whereas the outpouring of aid and assistance from the
			 people and Governments of Kenya and Tanzania was widespread and greatly
			 appreciated by the people of the United States;
		Whereas security guards at both embassies acted bravely on
			 the day of the bombings, protecting the lives and property of citizens of the
			 United States, Kenya, and Tanzania;
		Whereas the United States embassies in both Nairobi and
			 Dar es Salaam have been rebuilt;
		Whereas the United States Government is partnering with
			 the people and Governments of Kenya and Tanzania to help both countries obtain
			 a more democratic future;
		Whereas 12 of the suspects indicted in the case have
			 either been killed, captured, or are serving life sentences without parole;
			 and
		Whereas the United States Government continues to search
			 for the remaining suspects, including Osama bin Laden: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes the
			 historic significance of the tenth anniversary of the al Qaeda bombings of the
			 United States embassies in Nairobi, Kenya and Dar es Salaam, Tanzania;
			(2)mourns the loss
			 of those who lost their lives in these tragic and senseless attacks, especially
			 those who were employed by the embassies;
			(3)remembers the
			 families and colleagues of the victims whose lives have been forever changed by
			 the loss endured on August 7, 1998;
			(4)expresses its
			 deepest gratitude to the people of Kenya and Tanzania for their gracious
			 contributions and assistance following these attacks;
			(5)reaffirms its
			 support for the people of Kenya and Tanzania in striving for future
			 opportunity, democracy, and prosperity; and
			(6)reaffirms its
			 resolve to defeat al Qaeda and other terrorist organizations.
			
